Claims 1-3, 6-9, 11, 13, 15, 16, 18, 19, 23, 25-27, and 30-32 are pending in the application.  Claims 4, 5, 10, 12, 14, 17, 20-22, 24, 28, and 29 have been cancelled. Claims 19, 23, and 25-27 have been withdrawn as being directed to a non-elected invention.  Accordingly, claims 1-3, 6-9, 11, 13, 15, 16, 18, and 30-32 are under consideration. 
All of the rejections are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9, 11, 13, 15, 16, 18, and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Parkard, 752 F .3d at 1310.”
“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  
The claim looks ambiguous because a first foam region and a second foam region could be aligned side-by-side and at least one fragile insulating material partially encapsulated by the second foam region.  However, such an arrangement is not within the scope of the claimed invention.  
Since the spatial arrangement of the first and second foam regions and at least one fragile insulating material could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   
Claim 16 recites the limitation "at least one of said first external facer, said second external facer, and said interfacial facer" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "said double-coated facer" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Response to Arguments
Applicant alleges that claim 6 has been incorporated into claim 1 to avoid an issue of indefiniteness.  The examiner respectfully disagrees because no amendments have been included in claim 1 to establish the second foam region is disposed on the first foam region in compliance with Applicant’s disclosure.  Similarly, no amendments have been made to claims 16 and 18 to overcome an issue of insufficient antecedent basis.  Accordingly, the 112 rejection is maintained. 

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, 11 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0015027 to Letts et al. (hereinafter “Letts”) in view of US 2019/0100661 to Stogner et al. (hereinafter “Stogner”). 
Letts discloses a composite board comprising a construction board, a plurality of fragile insulating materials deposited on the construction board, and said fragile insulating materials encapsulated within a polyisocyanurate foam (abstract and figure 1).  The construction board is made of polyisocyanurate foam (paragraph 50).  The encasing polyisocyanurate foam is obtained by using a blowing agent including isopentane, hydrofluocarbon, carbon dioxide and noble gases (paragraph 35).  
Letts does not explicitly disclose the encasing polyisocyanurate foam produced using a blowing agent which is substantially devoid of hydrocarbons and halocarbons such that the encasing polyisocyanurate foam includes less than 1000 ppm hydrocarbon or halocarbon based upon the total weight of the encasing polyisocyanurate foam.  
Stogner, however, discloses a polyurethane or polyisocyanurate foam obtained from a composition comprising a polyol, an isocyanate, a blowing agent, a plasticizer, a surfactant, an extender, and a catalyst wherein water is used as a sole blowing agent (paragraphs 119, 129 and 157).  In other words, the polyurethane or polyisocyanurate foam is free of hydrocarbons and halocarbons.  Alternatively, the blowing agent comprises water and trichlorofluoromethane present in a little amount of from 0 to 5 pphp or 5000 ppm (paragraph 120).  The foam has a closed cell structure with a density of 0.5 to 1.4 pcf (paragraph 159).  The foam is suitable as an insulated building panel (paragraph 169).  
Letts and Stogners are in analogous arts because they are directed to an insulating material of polyurethane or polyisocyanurate foam.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use water as a sole blowing agent motivated by the desire to meet health and environmental standards.  
As to claim 7, Letts discloses that the construction board is polyisocyanurate foam having a density greater than 2.8 pcf (paragraph 51). 
As to claim 8, Letts discloses that the encasing polyisocyanurate foam having a density less than 2.5 pcf (paragraph 44). 
As to claims 9 and 11, Letts does not explicitly disclose the construction board of polyisocyanurate foam produced using a blowing agent that includes a hydrocarbon or a halocarbon, or a blowing agent that is substantially free of hydrocarbon or a halocarbon.    
Stogner, however, discloses a polyurethane or polyisocyanurate foam obtained from a composition comprising a polyol, an isocyanate, a blowing agent, a plasticizer, a surfactant, an extender, and a catalyst wherein water is used as a sole blowing agent (paragraphs 119, 129 and 157).  In other words, the polyurethane or polyisocyanurate foam is free of hydrocarbons and halocarbons.  Alternatively, the blowing agent comprises water and trichlorofluoromethane present in a little amount of from 0 to 5 pphp or 5000 ppm (paragraph 120).  The foam has a closed cell structure with a density of 0.5 to 1.4 pcf (paragraph 159).  The foam is suitable as an insulated building panel (paragraph 169).  
Letts and Stogners are in analogous arts because they are directed to an insulating material of polyurethane or polyisocyanurate foam.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a blowing agent comprising water and trichlorofluoromethane for forming the construction board of polyisocyanurate foam because water alone and a combination of water and trichlorofluoromethane have been shown in the art to be recognized equivalent blowing agents for the polyurethane foam and the selection of these known equivalents to be used as blowing agents for the polyisocyanurate foam will be within the level of the ordinary skill in the art.  
As to claims 30-32, Letts discloses that the polyurethane or polyisocyanurate foam further includes a phosphate flame retardant (paragraph 34).  

Claims 13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Letts in view of Stogner as applied to claim 1 above, further in view of US 2015/0159023 to Lipka et al. (hereinafter “Lipka”).  
Neither Letts nor Stogner discloses or suggests a composite board comprising a first external facer mated to the construction board and a second external facer mated to the encasing foam, nor does a composite board comprise an interfacial facer disposed between the construction board and the encasing foam.  
Lipka, however, discloses a fire shielding facer comprising a substrate and an intumescent composition uniformly coated on both surfaces of the substrate wherein a substrate comprises kraft paper and/or fiberglass (abstract).  The fire shielding facer is thus a double-coated facer.  The fire shielding facer provides excellent structural support to the resultant char after a fire in order to further protect a substrate from deterioration (abstract).  The fire shielding facer is provided on a construction board, and a polyurethane foam for fire protection.  
Letts and Lipka are in analogous arts because they are directed to an insulating material of polyurethane foam.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a fire shielding facer on both surfaces of the construction board and both surfaces of the encasing foam motivated by the desire to impart fire retardant properties.  
Response to Arguments
Applicant alleges that the claimed invention is patentable because none of the prior art discloses or suggests the foam at least partially encasing the fragile insulating materials in the absence of a hydrocarbon blowing agent.  
The examiner respectfully disagrees. 
Applicant fails to show Letts and Stogner are not compatible to each other.     As there is a motivation to combine Letts and Stogner to arrive at the claimed invention, a prima facie case of obviousness is said to exist. 
Applicant also states that Stogner does not teach a flame retardant-containing foam that is free of hydrocarbon blowing agents. 
That is not true. 
Stogner discloses a polyurethane or polyisocyanurate foam obtained from a composition comprising a polyol, an isocyanate, a blowing agent, a plasticizer, a surfactant, an extender, and a catalyst wherein water is used as a sole blowing agent (paragraphs 119, 129 and 157).  In other words, the polyurethane or polyisocyanurate foam is free of hydrocarbons and halocarbons.  The polyurethane or polyisocyanurate foam further contains a phosphate flame retardant (paragraphs 23 and 28). 
As previously discussed, it is unnecessary for Stogner to teach a phosphate flame retardant because Letts already discloses that limitation (paragraph 34).  Accordingly, the rejections over Letts in view of Stogner and further in combination with Lipka are maintained. 

Claims 1-3, 6-9, 11, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Letts in view of US 2003/0114549 to Kalinowski et al. (hereinafter “Kalinowski”). 
Letts discloses a composite board comprising a construction board, a plurality of fragile insulating materials deposited on the construction board, and a developing foam of polyurethane at least partially encasing the fragile insulating materials (figure 1).  The developing foam is obtained by using a blowing agent including isopentane, hydrofluocarbon, carbon dioxide and noble gases (paragraph 35).  
Letts does not explicitly disclose the encasing polyisocyanurate foam produced using a blowing agent which is substantially devoid of hydrocarbons and halocarbons such that the encasing polyisocyanurate foam includes less than 1000 ppm hydrocarbon or halocarbon based upon the total weight of the encasing polyisocyanurate foam.  
Kalinowski, however, discloses a polyurethane or polyisocyanurate foam obtained from a composition comprising a polyol, an isocyanate, a blowing agent, and a surfactant wherein the blowing agent comprises methyl formate and carbon dioxide (paragraphs 12, 14-16, and 21-25).  The blowing agent is substantially free of hydrocarbons and halocarbons (paragraph 17).  Kalonowski states that “substantially free of hydrocarbons and halocarbons” is referred to a small amount of less than 1% by weight or 10000 ppm of hydrocarbons and halocarbons (paragraph 26).   The foam has a closed cell structure with a density of 1.3 to 4 pcf (paragraph 30).  The foam is suitable as an insulated building panel (paragraph 13).  
Letts and Kalinowski are in analogous arts because they are directed to an insulating material of polyurethane or polyisocyanurate foam.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a blowing agent which is substantially free of halocarbons and hydrocarbons or includes less than 10000 ppm of halocarbons and hydrocarbons motivated by the desire to provide an encasing foam with great dimensional stability. 
As to claim 7, the construction board is polyurethane foam having a density greater than 2.8 pcf (paragraph 51). 
As to claim 8, Letts discloses that the encasing polyisocyanurate foam having a density less than 2.5 pcf (paragraph 44). 
As to claims 9 and 11, As to claims 9 and 11, Letts does not explicitly disclose the construction board of polyisocyanurate foam produced using a blowing agent that includes a hydrocarbon or a halocarbon, or a blowing agent that is substantially free of hydrocarbon or a halocarbon.    
Kalinowski, however, discloses a polyurethane or polyisocyanurate foam obtained from a composition comprising a polyol, an isocyanate, a blowing agent, and a surfactant wherein the blowing agent comprises methyl formate and carbon dioxide (paragraphs 12, 14-16, and 21-25).  The blowing agent is substantially free of hydrocarbons and halocarbons (paragraph 17).  Kalonowski states that “substantially free of hydrocarbons and halocarbons” is referred to a small amount of less than 1% by weight or 10000 ppm of hydrocarbons and halocarbons (paragraph 26).   The foam has a closed cell structure with a density of 1.3 to 4 pcf (paragraph 30).  The foam is suitable as an insulated building panel (paragraph 13).  
Letts and Kalinowski are in analogous arts because they are directed to an insulating material of polyurethane or polyisocyanurate foam.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a blowing agent which is substantially free of halocarbons and hydrocarbons or includes less than 10000 ppm of halocarbons and hydrocarbons motivated by the desire to provide a construction board of polyisocyanurate foam having great dimensional stability.  
As to claims 30-32, Letts discloses that the polyurethane or polyisocyanurate foam further includes a phosphate flame retardant (paragraph 34).  

Claims 13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Letts in view of Kalinowski as applied to claim 1 above, further in view of Lipka.  
Neither Letts nor Kalinowski discloses or suggests a composite board comprising a first external facer mated to the construction board and a second external facer mated to the encasing foam.  The combined teachings of Letts and Kalinowski do not result in a composite board comprising an interfacial facer disposed between the construction board and the encasing foam.  
Lipka, however, discloses a fire shielding facer comprising a substrate and an intumescent composition uniformly coated on both surfaces of the substrate wherein a substrate comprises kraft paper and/or fiberglass (abstract).  The fire shielding facer is thus a double-coated facer.  The fire shielding facer provides excellent structural support to the resultant char after a fire in order to further protect a substrate from deterioration (abstract).  The fire shielding facer is provided on a construction board, and a polyurethane foam for fire protection.  
Letts and Lipka are in analogous arts because they are directed to an insulating material of polyurethane foam.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a fire shielding facer on both surfaces of the construction board and both surfaces of the encasing foam motivated by the desire to impart fire retardant properties.  
Response to Arguments
Applicant alleges that the claimed invention is patentable because none of the prior art discloses or suggests the foam at least partially encasing the fragile insulating materials in the absence of a hydrocarbon blowing agent.  
The examiner respectfully disagrees. 
Applicant fails to show Letts and Kalinowski are not compatible to each other.     As there is a motivation to combine Letts and Kalinowski to arrive at the claimed invention, a prima facie case of obviousness is said to exist. 
Applicant also states that Kalinowski does not teach a flame retardant- containing foam that is free of hydrocarbon blowing agents. 
That is not true. 
Kalinowski discloses a polyurethane or polyisocyanurate foam obtained from a composition comprising a polyol, an isocyanate, a blowing agent, and a surfactant wherein the blowing agent comprises methyl formate and carbon dioxide (paragraphs 12, 14-16, and 21-25).  The blowing agent is substantially free of hydrocarbons and halocarbons (paragraph 17).  Kalonowski states that “substantially free of hydrocarbons and halocarbons” is referred to a small amount of less than 1% by weight or 10000 ppm of hydrocarbons and halocarbons (paragraph 26).  The foam further includes a phosphorous-containing fire retardant (paragraphs 15 and 27).  
As previously discussed, it is unnecessary for Kalonowski to teach a phosphate flame retardant because Letts already discloses that limitation (paragraph 34).  Accordingly, the rejections over Letts in view of Kalonowski and further in combination with Lipka are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788